Citation Nr: 0415944	
Decision Date: 06/21/04    Archive Date: 06/30/04

DOCKET NO.  00-22 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
claimed as secondary to Agent Orange exposure.

2.  Entitlement to service connection for symptoms claimed as 
residuals of undiagnosed illnesses.

3.  Entitlement to an initial rating higher than 10 percent 
for a service-connected lumbosacral strain with transitional 
vertebra.

4.  Entitlement to an initial compensable rating for service-
connected hearing loss of the left ear. 

5.  Entitlement to an initial compensable rating for service-
connected residuals of a fracture of the right toe. 

6.  Entitlement to an initial compensable rating for service-
connected residuals of a fracture of the left thumb.

REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

L.  J. Vecchiollo


INTRODUCTION

The veteran served on active duty in the military from 
November 1969 until retiring in February 1994.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1994 rating decision of the 
Baltimore, Maryland, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO granted 
service connection for residuals of fractures of the [right] 
toe and left thumb and assigned separate noncompensable 
ratings.  In a March 1998 decision of the RO in Huntington, 
West Virginia, which now has jurisdiction over the case, 
service connection also was granted for a lumbosacral strain 
and a noncompensable rating assigned.  This rating since has 
been increased to 10 percent.

In written correspondence received in January 2003, the 
veteran stated that he was withdrawing all claims on appeal 
except for the six issues listed on the cover page of this 
remand.  So these are the only claims currently before the 
Board.

The veteran was scheduled to testify at hearings before the 
Board in August and October 2003.  However, he postponed the 
first hearing and cancelled the second.  In written 
correspondence received in March 2004, he withdrew his 
hearing request.  38 C.F.R. § 20.702(d) (2003).

Since the veteran is requesting higher initial ratings for 
his lumbosacral strain, hearing loss of the left ear, 
fracture of the right toe, and fracture of the left thumb, 
the Board has recharacterized these issues as involving the 
propriety of the initial ratings in light of the important 
distinction noted in Fenderson v. West, 12 Vet. App. 119 
(1999).

The Board will decide the clams for service connection for 
diabetes mellitus and symptoms alleged to be residuals of 
undiagnosed illnesses.  Whereas, unfortunately, the remaining 
claims must be REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC, for further development and 
consideration before they can be decided.  VA will notify you 
if further action is required on your part concerning these 
claims.


FINDINGS OF FACT

1.  The veteran has been notified of the type of evidence 
needed to support his claims for service connection for 
diabetes mellitus and symptoms claimed as undiagnosed 
illnesses, and of whose responsibility-his or VA's, it is 
for obtaining this supporting evidence, and all evidence 
relevant to these claims has been obtained. 

2.  The veteran served on active duty in the Republic of 
Vietnam during the Vietnam era.

3.  Since his discharge from service, the veteran has 
developed diabetes mellitus, which is treated by a restricted 
diet and medication.

4.  The veteran did not serve in Iraq, Kuwait, Saudi Arabia, 
the neutral zone between Iraq and Saudi Arabia, Bahrain, 
Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the 
Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, 
and the air space above these locations.  


CONCLUSIONS OF LAW

1.  The veteran's diabetes mellitus is presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(e) (2003).

2.  The claim for service connection for symptoms allegedly 
associated with undiagnosed illnesses is precluded by law.  
38 U.S.C.A. §§ 1117, 5107 (West 2002); 38 C.F.R. § 3.317 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Diabetes Mellitus

The veteran served in Vietnam from August 1970 to August 
1971.  His service medical records are negative for any 
complaints or findings of diabetes mellitus.  

A letter from the veteran's private optometrist, dated in 
April 1995, is of record.  It was noted that the veteran's 
eyeglass prescription had been fluctuating and that blood 
sugar/diabetes should be ruled out.  A letter from George E. 
Way, M.D., dated in November 2000, noted the veteran had a 
slightly elevated level of glucose considered to be pre-
diabetes, and that the best treatment was weight loss and 
weight control.  The veteran also submitted prescription 
receipts for Glucophage dated in June, July and September 
2001.  In a February 2002 letter, Dr. Way confirmed the 
veteran has Type II diabetes mellitus.



On November 9, 2000, during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The VCAA 
was codified at 38 U.S.C.A. 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), and the implementing regulations were 
codified at 38 C.F.R. 3.102. 3.156(a), 3.159 and 3.326 
(2003).  The Board will assume for the purpose of this 
decision that the liberalizing provisions of the VCAA and the 
implementing regulations, including the notice and duty to 
assist provisions, are applicable to the claims on appeal.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003).

The Act and the implementing regulations eliminated the 
requirement of submitting evidence of a well-grounded claim, 
and provide that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and his representative of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  38 
U.S.C.A. 5103A; 38 C.F.R. 3.159(b).  See, too, Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C. 5103(a) and 38 C.F.R. 3.159).

Since, in this decision, the Board is granting service 
connection for diabetes mellitus based on exposure to Agent 
Orange, this is the greatest benefit the veteran can receive 
under the circumstances.  Obviously then, any failure to 
notify or assist him pursuant to the VCAA is inconsequential 
and, therefore, at most, no more than harmless error.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993). 

The veteran claims that he developed diabetes mellitus after 
being exposed to Agent Orange while serving in Vietnam.

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2003).  Subsequent manifestations of a chronic disease in 
service, however remote, are to be service connected, unless 
clearly attributable to intercurrent causes.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

In certain circumstances, a disease associated with exposure 
to certain herbicide agents (Agent Orange) will be presumed 
to have been incurred in service even though there is no 
evidence of that disease during the period of service at 
issue.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 
3.307(a)(6), 3.309(e) (2003).  In this regard, the Board 
notes that, a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to an herbicide agent containing dioxin or 2, 4-
dichlorophenoxyacetic acid, and may be presumed to have been 
exposed during such service to any other chemical compound in 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C. § 1116(f), as added by 
§ 201(c) of the "Veterans Education and Benefits Expansion 
Act of 2001," Public Law 107-103, 115 Stat. 976 (2001) (Dec. 
27, 2001).



The diseases listed at 38 C.F.R. § 3.309(e) include:  
chloracne or other acneform diseases consistent with 
chloracne; Type 2 diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes); Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancers of the lung, 
bronchus, larynx, or trachea); and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e), as amended by 66 
Fed. Reg. 23,166-69 (May 8, 2001).

It is required that the diseases listed at 38 C.F.R. § 
3.309(e) shall have become manifest to a degree of 10 percent 
or more at any time after service, except that chloracne or 
other acneform disease consistent with chloracne, porphyria 
cutanea tarda, and acute and subacute peripheral neuropathy 
shall have become manifest to a degree of 10 percent or more 
within a year.  38 C.F.R. § 3.307(a)(6)(ii).  The last date 
on which such a veteran shall be presumed to have been 
exposed to an herbicide agent shall be the last date on which 
he or she served in the Republic of Vietnam during the 
Vietnam era.  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

The Secretary of VA has determined there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed. Reg. 341-46 (1994).  See also 
61 Fed. Reg. 41,442-49 and 57,586-89 (1996).

Notwithstanding the aforementioned provisions relating to 
presumptive service connection, which arose out of the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 
2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. 
No. 102-4, § 2, 105 Stat. 11 (1991), the United States Court 
of Appeals for the Federal Circuit has determined that a 
claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994).

The veteran in this case had active service in the Republic 
of Vietnam during the Vietnam era.  During this time period, 
he was not diagnosed with diabetes mellitus.  Subsequently, 
as discussed above, his private physician diagnosed him with 
Type II diabetes mellitus.  

The veteran clearly has a disease listed at 38 C.F.R. § 
3.309(e).  And, as mentioned, he had active service in the 
Republic of Vietnam during the Vietnam era.  Therefore, he is 
presumed to have been exposed to an herbicide agent such as 
Agent Orange while in Vietnam.  The question then becomes 
whether his diabetes mellitus has become manifest to a degree 
of at least 10 percent and, thus, may be presumed to have 
been incurred in service.  See 38 C.F.R. § 3.307(a)(6)(ii).  
There is medical evidence of record confirming that it has.

The VA's Schedule For Rating Disabilities (Rating Schedule) 
is used to evaluate the degree of disabilities in claims for 
disability compensation.  38 U.S.C.A. § 1155 (West 2002).  
The rating schedule provides that diabetes mellitus has 
manifested to a degree of 10 percent when it is manageable by 
a restricted diet only.  A 20 percent disability rating 
requires treatment with insulin and a restricted diet or oral 
hypoglycemic agent and restricted diet.  38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2003).

According to the medical evidence of record, the veteran's 
diabetes mellitus has manifested to a degree of at least 10 
percent in that he is on a restricted diet and takes 
medication (Glucophage).  Consequently, his diabetes mellitus 
is presumed to have been incurred in service as a Vietnam era 
veteran who presumably had exposure to Agent Orange in that 
capacity.  Thus, his claim must be granted.



Symptoms of Undiagnosed Illnesses

The veteran served in Israel from July 1989 to February 1991.  
He was awarded the Southwest Asia Medal with two Bronze 
Stars.  His personnel/administrative records note that he 
participated in the Campaign for the Defense of Saudi 
Arabia/Defense and Liberation of Kuwait.

Regarding the VCAA, discussed above, the Board finds that no 
further development is required because resolution of this 
claim turns on whether the veteran had the type of Persian 
Gulf War service to qualify him for receiving compensation 
from VA based on any resultant undiagnosed illnesses.  In 
other words, the outcome of his appeal concerning this claim 
rests upon a matter of fact that is not in dispute, 
specifically, where he served in Asia during the Persian Gulf 
War.  There is no basis in the law and regulations for 
providing the benefits he seeks.  In addition, it does not 
appear there are any identified records that have not been 
obtained, and which are relevant to the outcome of this 
claim.  He has not asserted that he served in the areas of 
the Persian Gulf defined by regulation that entitle him to 
service connection for disabilities due to undiagnosed 
illness.

The VCAA is not even applicable in cases, as here, where 
there is no reasonable possibility the veteran can prevail in 
his appeal; the law is dispositive and facts are not in 
dispute.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002).  Also see Smith (Claudus) v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002).

In circumstances such as these, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The veteran claims severe symptomatology due to undiagnosed 
illnesses attributable to service in Asia during the Persian 
Gulf War.  Specifically, he claims that he is suffering from:  
chronic debilitating fatigue, skin rashes, skin pustules, 
shortness of breath, hoarseness, sore throat, sleep 
disorders, night sweats, chills, fever, extremely dry eyes 
(Sjögren's Syndrome), joint pain, muscle pain, 
blurred vision, memory loss, ringing in his ears, 
difficulties concentrating, headaches, gastrointestinal 
problems with recurrent diarrhea, heartburn and acid reflux.

As support for his claim, the veteran points out that he had 
to travel extensively in the Middle East-specifically, to 
Syria, Egypt, Jordan, the Sinai Peninsula, the West Bank and 
Gaza Strip, as part of his official duties when stationed in 
Israel.  He maintains that he was exposed to Scud missile 
attacks, depleted uranium, biological agents and chemical 
agents in the same way as the servicemen who served in Saudi 
Arabia, Kuwait and Iraq.  Therefore, in his opinion, he 
should be considered a Persian Gulf War veteran and granted 
service connection for symptoms of undiagnosed illnesses 
pursuant to 38 C.F.R. § 3.317.

The veteran specifically notes that he inspected Arab tanks 
destroyed by depleted Uranium munitions in the Sinai 
Peninsula while in Israel.  He contends that his physical 
contact with, and inhaling of, this radioactive substance has 
caused him severe symptomatology in which many VA physicians 
still have problems assigning correct diagnoses for the 
conditions.  He has submitted pictures of him inspecting 
these destroyed tanks, as well as a letter from one of his 
officers noting that the veteran inspected such tanks as part 
of his duties and that his current disabilities should be 
considered as symptoms of an undiagnosed illness.

The veteran also submitted a letter from then Congressman 
(now Governor) Bob Wise dated in November 1999.  The 
Congressman noted that the Department of Defense (DoD) 
considers the veteran to have served in the Persian Gulf War; 
he is defined by law to be a Persian Gulf War veteran, and he 
has suffered from the same undiagnosed illnesses a many 
Persian Gulf War veterans.  

Except as provided in paragraph (c) of this section, VA shall 
pay compensation in accordance with chapter 11 of Title 38, 
of the United States Code, to a Persian Gulf veteran who 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of this section, provided that such 
disability became manifest either during active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 2006; and by 
history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis."  38 C.F.R. § 
3.317(a) (2003).  

A Persian Gulf veteran is defined as a veteran who served on 
active duty in the Armed Forces in the Southwest Asia Theater 
of Operations during the Persian Gulf War.  The period of 
this service must be between August 2, 1990, and the date to 
be described by Presidential proclamation or law.  38 C.F.R. 
§ 3.2(i) (2003).  The Southwest Asia Theater of Operations 
include Iraq, Kuwait, Saudi Arabia, the neutral zone between 
Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab 
Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the 
Persian Gulf, the Arabian Sea, the Red Sea, and the air space 
above these locations.  38 C.F.R. § 3.317(d)(1)(2) (2003).

The legislative history of Section 1117 demonstrates an 
intent on the part of Congress to provide compensation for 
Persian Gulf War veterans who suffer from signs and symptoms 
of undiagnosed illnesses, and who may have acquired these 
symptoms as a result of exposure to the complex, biological, 
chemical, physical and psychological environment of the 
Southwest Theater of Operations.  See 60 Fed. Reg. 6660 (Feb. 
3, 1995).



A review of the claims files discloses no documentation 
whatsoever that the veteran ever served in the Southwest Asia 
Theater of Operations as defined by 38 C.F.R. § 
3.317(d)(1)(2).  The Board is mindful of his contentions and, 
indeed, even accepts them as true insofar as him serving in 
Syria, Egypt, Jordan, the Sinai Peninsula, the West Bank and 
Gaza Strip when stationed in Israel.  But the fact remains 
that the governing VA regulations, in turn, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 2002).  And as 
stated, these regulations define the specific areas a veteran 
must have served in to be classified as a Persian Gulf War 
veteran, per se, and in turn to be considered for 
presumptive service connection due to any resultant 
undiagnosed illnesses under 38 C.F.R. § 3.317.  
Unfortunately, here, the veteran did not serve in these 
specified areas and, therefore, cannot be considered for 
service connection under the provisions of 38 C.F.R. § 3.317.

So under the circumstances of this case, the Board is without 
authority to grant the benefit sought on appeal as it is 
precluded by law.  In cases such as this, where the law is 
dispositive, the claim should be denied because of the 
absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).


ORDER

Service connection for diabetes mellitus, secondary to Agent 
Orange exposure, is granted.

Service connection for symptoms claimed as residuals of 
undiagnosed illnesses is denied.




REMAND

As already alluded to, the passage of the VCAA on November 9, 
2000, redefined VA's preliminary duties to notify and assist 
the veteran with his claims.  Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  The VCAA and implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom-him or VA.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
the VCAA and implementing regulations define the obligation 
of VA with respect to its duty to assist a claimant in 
obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).

Regarding the claims for higher initial ratings for the 
service-connected lumbosacral strain, hearing loss of the 
left ear, fracture of the right toe, and fracture of the 
left thumb, the RO has not sent the veteran a letter 
notifying him of the VCAA.

The Board also observes the veteran was unable to be present 
for several of his scheduled VA examinations as he was out of 
the country for prolonged periods.  He has continuously 
informed VA of his location when out of the country, and of 
the examinations he could not attend due to being out of the 
country.  As the latest VA examinations of record are in 
1995, nearly 10 years ago, he should be provided an 
opportunity to be scheduled for additional, more 
contemporaneous, VA examinations.  See, e.g., Snuffer v. 
Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 
377 (1994).



In addition, in August 2002, the criteria for rating a thumb 
disability on the basis of ankylosis or limitation of motion 
were amended.  This resulted in changes to 38 C.F.R. § 4.71a, 
Diagnostic Codes 5224, 5228 (2003) (see the Note following 
Diagnostic Code 4224), which have not been considered by the 
RO.  Where a regulation changes after the claim has been 
filed and before the appeal process has been concluded, the 
claim must be considered under both the pre-amendment and 
post-amended versions.  See VAOPGCPREC 3-2000 (Apr. 10, 
2000).

Also, effective September 26, 2003, VA revised the criteria 
for rating diseases and injuries of the spine, which 
potentially could affect the rating for the veteran's 
lumbosacral strain with transitional vertebra.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243 (the new numbering 
system).  So the RO must consider the possible impact of 
these changes, as well.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has been fully 
complied with.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA 
prior to readjudicating the remaining claims on appeal. 

Accordingly, these claims hereby are REMANDED to the RO for 
the following development and consideration:

1.  Ask the veteran to identify all VA 
and non-VA health care providers that 
have treated him for the remaining 
conditions at issue since service, the 
records of which are not already on file.  
With his authorization, obtain records 
from each health care provider he 
identifies.



2.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107, 
are fully complied with and satisfied.

3.  Upon completion of the above 
development, schedule the veteran for 
appropriate examinations to determine the 
nature and severity of his service-
connected lumbosacral strain, hearing 
loss of the left ear, fracture of the 
right toe, and fracture of the 
left thumb.  His claims folders, 
including a copy of this remand, are to 
be furnished to the examiners prior to 
their evaluation for a review of his 
pertinent medical history.  If the 
examiners are unable to render any 
finding or opinion requested, it should 
be so indicated on the record and the 
reasons therefor should be noted.  
The factors upon which any medical 
opinion is based should be set forth for 
the record.  

A) Regarding the lumbosacral spine 
examination, the examiner should provide 
detailed findings as to the following:

(i) Determine if the veteran has 
limitation of motion, intervertebral disc 
syndrome (IVDS) or a sciatic condition 
and, if so, whether any of these 
conditions was caused or aggravated by 
his service-connected lumbosacral strain 
with transitional vertebra.



(ii) Conduct range of motion studies of 
the lumbar spine, noting the exact 
measurements for forward flexion, 
extension, lateral flexion, and rotation 
(also specifying normal range of motion) 
and whether any limitation of motion 
shown is severe, moderate, or slight in 
degree.

(iii) Ascertain whether the lower spine 
exhibits weakened movement, 
premature/excess fatigability or 
incoordination attributable to the 
service-connected disability, and, if 
feasible, any determination should be 
expressed in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis due to 
any pain, weakened movement, 
premature/excess fatigability or 
incoordination.

(iv) Indicate whether there are objective 
signs of pain in the lower spine and 
whether such pain, if any, could 
significantly limit functional ability 
during flare-ups or when the affected 
part is used repeatedly over a period of 
time.  This determination should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
due to pain on use or during flare-ups.

(v) Describe any and all neurological 
manifestations specifically attributable 
to the service-connected low back 
disability.

(vi) Note whether there are recurring 
attacks of intervertebral disc syndrome 
and whether only little intermittent 
relief is achieved.  Also note whether 
there are persistent symptoms compatible 
with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the 
site of the diseased disc, with little 
intermittent relief.

(vii) Quantify the number of weeks of 
incapacitating episodes (a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician) 
over the past 12 months.

B) Regarding the veteran's fracture of 
the right toe, it should be noted whether 
functional losses are tantamount to a 
"severe," "moderately severe," 
"moderate," or "less than moderate" 
foot injury.

C) Regarding the veteran's left thumb, 
the examiner should measure the gap, if 
any, between the thumb pad and the 
fingers with the thumb attempting to 
oppose the fingers.  The examiner should 
also comment on whether there is 
ankylosis and, if so, whether it is 
favorable or unfavorable.  The examiner 
should indicate whether there are 
objective signs of pain in the left thumb 
and whether such pain, if any, could 
significantly limit functional ability 
during flare-ups or when the affected 
part is used repeatedly over a period of 
time.  This determination should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
due to pain on use or during flare-ups.

D) Regarding the hearing loss in the 
veteran's left ear, measure his pure tone 
thresholds for the frequencies of 1,000, 
2,000, 3,000 and 4,000 Hertz, and provide 
the averages needed to determine the 
severity of his hearing loss under the 
applicable rating criteria.  Also provide 
his speech recognition ability.

4.  Then readjudicate the claims based on 
any additional evidenced obtained.  If 
benefits are not granted to the veteran's 
satisfaction, send him and his 
representative a supplemental statement 
of the case and give them time to respond 
before returning the case to the Board 
for further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran has the 
right to submit additional evidence and argument concerning 
the claims the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



